MEMORANDUM AND ORDER
EDELSTEIN, Chief Judge:
The controversy giving rise to this memorandum and order is not a new one either to the court or to the parties to this litigation. On two prior occasions, September 19, 1975 and November 30, 1976, this court ordered the production of certain information by defendant, International Business Machines Corporation (IBM) to plaintiff, United States, concerning IBM’s Leased Base Machine Inventory (LBMI) file and Purchase Base Machine Inventory (PBMI) file. By the present motion, which again concerns IBM’s LBMI and PBMI files, plaintiff seeks an order “(i) requiring the defendant to produce specified material and information and (ii) appointing an Examiner pursuant to Rule 53 of the Federal Rules of Civil Procedure to report to the Court what material and information the defendant possesses which the plaintiff seeks pursuant to the Court’s September 19,1975 and November 30, 1976 Orders.”
Despite the court’s expressed intention in its November 30,1976 order that the “list of items to be produced be construed broadly,” plaintiff contends that defendant has “com-bin[ed] the highly technical nature of the production with a narrow interpretation of the Court’s September 19,1975 and November 30,1976 Orders to withhold information necessary for the plaintiff to obtain meaningful systems statistics from the LBMI and PBMI files.” Plaintiff’s Memorandum in Support of the instant motion at 3. Based on an evaluation of defendant’s production to plaintiff as of the filing of plaintiff’s motion, plaintiff concludes that defendant “has not produced important programs, documentation and other information” requested by plaintiff pursuant to the November 30, 1976 order.
*98Plaintiff further argues that because of defendant’s recalcitrance and because of the complex and highly technical nature of the information sought, there exist sufficient “exceptional conditions” to warrant the appointment of an Examiner pursuant to Fed. R. Civ. P. 53.
Defendant vigorously opposes both further production of information to plaintiff and the appointment of an Examiner. Defendant asserts that it has produced all responsive information which was called for by the court’s prior orders. Suggesting that plaintiff has not yet even studied the production it has already received, defendant concludes that it is “hardly sensible” to undertake new proceedings for further information which in defendant’s view go well beyond the court’s November 30, 1976, order.
It is defendant’s contention, in fact, that “virtually all of what plaintiff now seeks is unrelated to the LBMI and PBMI programming which have already been produced.” Defendant’s Memorandum in Opposition to the instant motion at 8. Moreover, certain of the information now sought by plaintiff was earlier offered to plaintiff but rejected. Defendant suggests that the reason for plaintiff’s seeking such discovery now has to do with the fact that plaintiff’s new trial staff has different ideas of what discovery is needed.
As noted earlier, the court has twice before become embroiled in the parties’ dispute concerning IBM’s LBMI and PBMI files and has twice before ordered production intended to resolve the matter. Faced with the task for a third time of attempting to bring about a final resolution of the parties’ now familiar controversy, the court has determined that plaintiff is entitled to further relief.
While there is no question that defendant has undertaken to produce information to plaintiff pursuant to the court’s orders of September 19,1975 and November 30,1976, the court is not persuaded that the production that has been forthcoming from IBM comports with the spirit and intent of those orders. It should have been clear to defendant by this late date the extent of production which the court intended it to undertake.
The position in which the court has been placed cannot be tolerated. The court cannot allow defendant’s conduct to deprive plaintiff of information to which the court believes it is entitled.
Accordingly, defendant is ordered to make available to plaintiff for inspection and copying the information contained in Appendix A which is attached hereto.
In addition, while in its November 30,1976 order, the court stated that at that time the appointment of an “Auditor” was not warranted, the court has determined that the conduct of defendant and the highly technical and complex nature of the production which is the subject of the parties’ dispute, presently constitute “exceptional conditions” warranting the appointment of an Examiner pursuant to Fed. R. Civ. P. 53.
Within five days of the filing of this memorandum and order, plaintiff shall submit to the court a list of persons qualified to undertake the duties set forth below from amongst whom the court may select an Examiner. Plaintiff shall provide the court with all pertinent information about each of those persons sufficient to aid the court in determining whom to appoint as Examiner.

DUTIES AND POWERS OF THE EXAMINER:

The Examiner appointed pursuant to this memorandum and order shall have the duty of reporting to the court with respect to what tapes, other files, programs, documentation, and other information defendant possesses, and whether defendant has produced such material, which will enable plaintiff to determine the following information, aggregated as of year-end for the years 1960 through 1974:
(1) For each system type, by system type, included in the PBMI and/or LBMI files:
(a) the number of systems (units) of each such system type,
*99(b) the number of such systems with new CPU’s which was entered into the LBMI and/or the PBMI, since the prior year-end,
(c) the value of the systems of each such system type in “points” in (l)(a) and (l)(b),
(d) the value of the systems of each such system type in purchase value in (l)(a) and (l)(b).
(2) For any product that is included in the LBMI or the PBMI, both for each model or group of models or for all models as a group:
(a) the number of units of each such product,
(b) the “point” value of those units of each such product,
(c) the purchase value of those units of each such product,
(d) the number of units of each such product associated with each model type of CPU (e. g., 2030, 2040, 2050, 3135, 3145, 3158),
(e) for each aggregate in (2)(d) the aggregate “point” value of those units,
(f) for each aggregate in (2)(d) the aggregate purchase value for those units.
(3) For each such product in subpara-graph (2):
(a) the number of new units which were entered into the LBMI and/or the PBMI, since the prior year-end figures had been aggregated,
(b) the number of units of each product in (3)(a) which are newly associated with each model type of CPU (e. g., 2030, 2040, 2050, 3135, 3145, 3158),
(c) for each aggregate in (3)(b) the aggregate “point” value of those units,
(d) for each aggregate in (3)(b) the aggregate purchase value of those units.
In fulfilling these duties, the Examiner shall have the power to:
(1) Supervise discovery with regard to the aforesaid matters, and, inter alia, require either party to produce all books, papers, vouchers, documents, computer files, and writings which he may find necessary to perform his duties hereunder.
(2) Examine personally evidence with regard to the aforesaid matters, including, inter alia, visits to the premises of either party, inspection and copying of. any or all of the things required to be produced, and interview or examine under oath, any person with relevant information, insofar as the Examiner may find such examination useful.
(3) Conduct appropriate hearings.
Each party shall cooperate with the Examiner, including but not limited to:
(1) Making any employee or agent available for interview by the Examiner.
(2) Permitting the Examiner access to all persons, premises, data processing equipment, detailed program narratives, flow charts, application programs and their listings, record layouts, field descriptions, sample input and output, Job Control Language (JCL) listings for all job streams, and all other documentation which may be available to the same extent as it provides access to its own independent auditors for regular or specific audits.
The Examiner shall, as soon as it is practicable, file the report with the court, after service of the report upon each party.
The Examiner shall be paid as the court shall deem appropriate, based upon requests for compensation submitted to the court by the Examiner. The court shall determine the portions which shall be assessed against either party.
Production ordered pursuant to this memorandum and order shall take place within ten days of the filing of this memorandum and order.
So ordered.
*100APPENDIX A
(A) For the 4 computer printouts produced by the defendant in Rockville, Maryland to the plaintiff on March 25, 1977:
(1) identify the name, function, and purpose of each program whose printout was produced;
(2) identify the “CMR” file by content and purpose, as referenced in the first produced printout, containing the program identified as RA60020;'
(3) identify the “unloaded RAID file”: by content and purpose, as referenced in the fourth produced printout, containing the program identified as RAIDMSO;
(4) state the criteria by which these four printouts were selected for production;
(B) From documents produced by defendant in Rockville, Maryland, to plaintiff on March 23, 1977 on microfilm reel 4, labeled “Dept 674 Docs-1975”, 5 computer jobs were identified as follows:
IQ99A—Extract/Summarize Lease/Purch. System
IQ99B—Extract/Gang Lease Systems Usage
IQ99C—Extract/Gang Purch. Systems Usage
IQ99D—Update System Summary
IQ99E—List Call Report Stats;
With regard to the following 10 programs identified from the above 5 jobs:
IQ9905
IQ9915
IQ9922
IQ9930
IQ9935
IQ9940
IQ9950
IQ9960
IQ9970
IQ9990
(1) provide the plaintiff the source program modules for each of these 10 programs, including any source program fragments referenced by COPY, %INCLUDE, MARCO expansion, or equivalent methods; if the defendant has provided on computer tape source program modules or fragments as part of the defendant’s December 21, 1976 Bethesda, Maryland, or March 25, 1977 Rockville, Maryland productions, identification of the computer tape or tapes on which each occurrence of each such module or fragment may be found will be sufficient;
(2) identify each of the 10 programs by function and purpose;
(C) From the 5 jobs noted in the above subparagraph (B), it appears that 25 different reports were generated. The specific reports are as follows:
From Job IQ99A:
IQ9901.SYSOUT
IQ9905.SYSPRINT
IQ9910.SYSOUT
IQ9915.SYSPRINT
IQ9915.SYSOUT (this may be an erroneous reference to IQ9920.SYSOUT by reason of typographical error)
From Job IQ99B:
IQ9922.SYSPRINT
IQ9925.SYSOUT
IQ9930.SYSPRINT
IQ9935.PRINT
From Job IQ99C:
IQ9940.PRINT
IQ9940.SYSPRINT
*101IQ9945.SYSOUT
IQ9950.PRINT
IQ9955.SYSOUT
IQ9960.SYSPRINT
IQ9965.SYSOUT
From Job IQ99D:
IQ9970.REPORT
IQ9970.CALLRPT
From Job IQ99E:
IQ9990A.PRINTG (this may be an erroneous reference to IQ990B.PRINTG by reason of typographical error)
IQ9990A.PRINTH (this may be an erroneous reference to IQ9990B.PRINTH by reason of typographical error)
IQ9990A.PRÍNTI (this may be an erroneous reference to IQ9990B.PRINTI by reason of typographical error)
IQ9990A.PRINTJ
IQ9990.PRINTK (this may be an erroneous reference to IQ9990B.PRINTK by reason of typographical error)
IQ9990.PRINTL (this may be an erroneous reference to IQ999B.PRINTL by reason of typographical error)
IQ9990.PRINTM (this may be an erroneous reference to IQ9990B.PRINTM by rea- . son of typographical error);
With regard to each of the above reports, produce a copy of each report, whether in printed form, microfilm, microfiche, magnetic tape, magnetic disk, or any similar medium, produced by each execution of each herein identified job or program;
(D) The 5 jobs previously mentioned in subparagraph (B) above appear to read a total of 12 different files in addition to the LBMI and PBMI files. Those 12 files are identified as follows:
P.O.A. Table—for Job IQ99A, Step IQ9901
IDENT EID Table—for Job IQ99A, Step IQ9905
CPU M/F Table—for Job IQ99A, Step IQ9905
SYST Sys Type Table—for Job IQ99A, Step IQ9905
ABT.M4101SR1 (BTT Srtd: for Invoices) for Job IQ99B, Step IQ9922
GSA Purchase Inventory—for Job IQ99C, Step IQ9940
IQ9940.TABLE (Main Frame Tbl)—for Job IQ99C, Step IQ9940
INVV.UC28042 (CMR)—for Job IQ99C, Step IQ9960
IQ9960.TABLE (FNA Table)—for Job IQ99C, Step IQ9960
W40C51 (B/O ISAM)—for Job IQ99D, Step IQ9970; Job IQ99E, Steps IQ9990A and IQ9990B
IQ9970.SRTAIN (Update Input)—for Job IQ99D, Step IQ9970
IQ9970.THTAB (Threshold Tbl)—for Job IQ99D, Step IQ9970
Defendant has identified the first file (P.O.A. EID Table). For each of the remaining 11 input files, provide to the plaintiff a description of each of the files’ contents and explain the meaning and significance of each of the files’ name and/or designation;
(E) The 5 jobs previously mentioned in subparagraph (B) above also produce intermediate machine-readable output files retained by the defendant, 4 of which are identified as follows:
ABC.IQ99201 (Lease/Purch. Systems Srtd.) from Job IQ99A, Step IQ9920
ABC.IQ99351 (Sys. Sum. Ganged Lease Usage), from Job IQ99B, Step IQ9935
ABC.IQ99651 (Sys. Sum.—Fed. Call Rpt.), from Job IQ99C, Step IQ9965
ABC.IQ99701 (Sys. Sum.—Fed. Call Rpt Updt), from Job IQ99D, Step IQ9970
For each of the above 4 mentioned intermediate machine-readable output files, produce to the plaintiff a copy of each of these output files produced by each execution of each herein identified job or program;
(F) With respect to the 5 jobs previously mentioned in subparagraph (B) above, identify the predecessor and/or successor jobs or programs to those jobs or programs. A predecessor *102and/or successor job or program is defined as a job or program which substantially performs the same function as a job or program herein identified, separately or in combination with other functions, and which was replaced by (or replaced) a job or program herein identified. For any such predecessor and/or successor jobs or programs, provide identifying information, source programs, reports, other input file descriptions, and output files;
(G) From the list of programs which presently make use of the LBMI and PBMI files produced to the plaintiff on March 5, 1977 and entitled “MAINT04 20MAINT” produce the following programs, including source program modules and any source program fragments, and identify each of the programs by function and purpose:
From Page 001
AP1009 LISTING BY SYSTEM N
From Page 019
KP5100B PURCHASE BASE MACHINE
KP5101A PURCHASE BASE MACHINE
KP5101B PURCHASE BASE MACHINE
KP5101C PURCHASE BASE MACHINE
KP5102A PURCHASE RASE MACHINE
KP5102B PURCHASE BASE MACHINE
KP5103B PURCHASE BASE MACHINE
KP5104B PURCHASE BASE MACHINE
KP5105B PURCHASE BASE MACHINE
KP5106B PURCHASE BASE MACHINE
KP5108A PURCHASE BASE MACHINE
KP5108A PURCHASE BASE MACHINE
KP5108B PURCHASE BASE MACHINE
KP5109A PURCHASE BASE MACHINE
KP5110A PURCHASE BASE MACHINE
From Page 020
LC3006B BUILD SYSTEM NUMBER
LC3007A SYSTEM NUMBER CONFI
From Page 024
LI0401A SYSTEM ON ORDER IN
LI0401B SYSTEM ON ORDER SE
LI0402A SYSTEM ON ORDER SE
LI0403A SYSTEMS ON ORDER
LI0403B SYSTEMS ON ORDER
LI0501B INSTAL EQUIP INQUI
LI0501C SYSTEM CONFIGURATION
LI0502A INSTAL EQUIP INQUI
LI0502B INSTAL EQUIP INQUI
LI0503A INSTAL EQUIP INQUI
LI0504B INSTAL EQUIP INQUI
LI0505A SYSTEM CONFIGURATION
LI0505B SYSTEM CONFIGURATION
LI1101A MULTI-SYS CROSS RE
LI1101B MULTI-SYS CROSS RE
LI1102A MULTI-SYS CROSS RE
LI1103B CROSS REFERENCE FILE
LI1104A CROSS REFERENCE FILE
From Page 039
M46550 LBMI PRINT
NJ0105 INITIALIZE MB FILE
NJ0205 UPDATE MB FILE
NJ0305 CREATE MES PEND FIL
*103NJ0310 SET BOX TIE IN
NJ0315 SET SYSTEM TIE IN
NJ0320 GANG TIE IN INDICAT
NJ0325 MACHINE PEND LIST
NJ0330 SYSTEM PEND LIST
NJ0505 VALIDATE MB FILE
NJ0605 REFORMAT MB FILE
From Page 043
NK4100D SIU CHECKS
NK4100E BUILD SIU AS AVAIL
NK4101A SIU AS AVAILABLE R
From Page 050
OK2301B BUILD CROSS REF FI
OK2302A CROSS REFERENCE FI
OK2302B VALIDATE SYS # & C
OK2303A CUSTOMER VALIDATIO
OK2304A CROSS REF FILE UPD
OK2305A SYS # SEARCH CONFL
OK2306A CUSTOMER SEARCH
OK2307A MULTI-SYSTEM RELAT
OK2308A CROSS REFERENCE FILE UPDATE
OK2308B CROSS REFERENCE FILE UPDATE
From Page 092
QX0102A MULTI-SYSTEM SELEC
QX0104A REQUEST SYSTEM TYP
QX0106A REQUEST SYSTEM NUM
QX0107A SYSTEM NUMBER NOT
QX0108A SYSTEM/CUSTOMER NO
QX0126C MULTI-SYSTEM ACTIO
QX0128B TEST SYSTEM COMPON
From Page 094
QX0608C DETERMINE SYSTEM R
QX0608D BUILD M-SYSTEM NO
QX0608E BUILD SYSTEM NO DI
QX0609A M-SYSTEM NO CHANGE
QX0610A SYSTEM NO CHANGE A
QX0611A SYSTEM NO ERROR A-
QX0620A SYSTEM NO INSTALLE
From Page 095
QX1309B SYSTEM NUMBER CHAN
QX1310A SYSTEM NUMBER CHAN
From Page 096
QX1311A SCHEDULE ASSOCIATI
QX1311B DELETE SCHEDULING
QX1311C ASSIGN NEW SYSTEM
QX1311D SYSTEM NUMBER ENTR
QX1312A SYSTEM NUMBER ENTR
QX1313A ENTER SIU MACH TYP
QX1315B MULTI SYSTEM NUMBE
QX1316A MULTI-SYSTEM NUMBE
QX1316B CHANGE TO EXISTING
QX1316C CHANGE TO NEW SUB-
QX1316D ASSIGN NEW MULTI-S
QX1316E DELETE MULTI-SYSTE
*104QX1316F MULTI-SYSTEM NUMBE
QX1316G MULTI-SYSTEM NUMBE
QX1317A MULTI-SYSTEM NUMBE
QX1318A MULTI-SYSTEM NUMBE
From Page 101
QX9001B BUILD SYS/MS ASSIG
QX9202A SYS/MS ASSIGN RESP
QX9202B BUILD MS # REL
QX9203A MS # REL RESP
QX9203B BUILD OUST # REQUE
QX9204A OUST # REQUEST RESP
QX9205A OUST VAL RESP
QX9205B BUILD MS # REQUEST
QX9206A MS # REQUEST RESP
QX9206B BUILD SYS TYPE/QTY
QX9207B ASSIGN #S
QX9207C BUILD STATUS
QX9208A STATUS RESP
From Page 105
RD0300B UPDATE SYSTEM STATUS INFORMATION
RD0301A UPDATE SYSTEM STATUS INFORMATION
RD0302A UPDATE SYSTEM STATUS INFORMATION
RD0303A UPDATE SYSTEM STATUS INFORMATION
RD0304A UPDATE SYSTEM STATUS INFORMATION
RD0305A UPDATE SYSTEM STATUS INFORMATION
RD0306A UPDATE SYSTEM STATUS INFORMATION
RD0307A UPDATE SYSTEM STATUS INFORMATION
RD0700B SYS STATUS DISPL1
RD0701A SYS STATUS DISPL2
RD0702B UPDATE SYS STATI
From Page 109
RD7300B UPDATE SYSTEMS STATUS INFO-BETHESDA
RD7300C UPDATE SYSTEMS STATUS INFO-BETHESDA
RD7300D UPDATE SYSTEMS STATUS INFO-BETHESDA
RD7300E UPDATE SYSTEMS STATUS INFO-BETHESDA
From Page 120
UC1300B CREATE/UPDATE PURCHASE SIU
UC1301A CREATE/UPDATE PURCHASE SIU
UC1302A CREATE/UPDATE PURCHASE SIU
UC1303A CREATE/UPDATE PURCHASE SIU
UC1304A CREATE/UPDATE PURCHASE SIU
From Page 121
UC3300B ENTIRE SYSTEM NUMBER CHANGE
UC3301A ENTIRE SYSTEM NUMBER CHANGE
UC3301B ENTIRE SYSTEM NUMBER CHANGE
UC33997 ENTIRE SYSTEM NUMBER CHANGE
From Page 123
UC5800B SYSTEM TYPE/NUMBER CHANGE
UC5801A SYSTEM TYPE/NUMBER CHANGE
UC5801B SYSTEM TYPE/NUMBER CHANGE
UC5801C SYSTEM TYPE/NUMBER CHANGE
UC5801D SYSTEM TYPE/NUMBER CHANGE
UC5801E SYSTEM TYPE/NUMBER CHANGE
From Page 124
UC5802A SYSTEM TYPE/NUMBER CHANGE
UC58997 SYSTEM TYPE/NUMBER CHANGE
*105From Page 126
UC8490B QUARTERLY PROCESSO
UC8490C LISTING OF SO (1, 3, 5
From Page 138
UH6500B ADD/ALTER/DELETE PUR. DATA BASE
UH6500Z ADD/ALTER/DELETE PUR. DATA BASE
UH6501A ADD/ALTER/DELETE PUR. DATA BASE
UH6510Z ADD/ALTER/DELETE PUR. DATA BASE
UH6511A ADD/ALTER/DELETE PUR. DATA BASE
UH6520Z ADD/ALTER/DELETE PUR. DATA BASE
UH6521A ADD/ALTER/DELETE PUR. DATA BASE
UH6521Z ADD/ALTER/DELETE PUR. DATA BASE
UH6522A ADD/ALTER/DELETE PUR. DATA BASE
UH6522Z ADD/ALTER/DELETE PUR. DATA BASE
.UH6523A ADD/ALTER/DELETE PUR. DATA BASE
UH6523Z ADD/ALTER/DELETE PUR. DATA BASE
UH6524A ADD/ALTER/DELETE PUR. DATA BASE
UH6524Z ADD/ALTER/DELETE PUR. DATA BASE
UH6525A ADD/ALTER/DELETE PUR. DATA BASE
UH6525Z ADD/ALTER/DELETE PUR. DATA BASE
UH6526A ADD/ALTER/DELETE PUR. DATA BASE
UH6526Z ADD/ALTER/DELETE PUR. DATA BASE
UH6527A ADD/ALTER/DELETE PUR. DATA BASE
UH6527Z ADD/ALTER/DELETE PUR. DATA BASE
UH6528A ADD/ALTER/DELETE PUR. DATA BASE
UH6528Z ADD/ALTER/DELETE PUR. DATA BASE
UH6529A ADD/ALTER/DELETE PUR. DATA BASE
UH6529Z ADD/ALTER/DELETE PUR. DATA BASE
UH6530A ADD/ALTER/DELETE PUR. DATA BASE
UH6530Z ADD/ALTER/DELETE PUR. DATA BASE
UH6531A ADD/ALTER/DELETE PUR. DATA BASE
UH6531Z ADD/ALTER/DELETE PUR. DATA BASE
UH6532A ADD/ALTER/DELETE PUR: DATA BASE
UH6532Z ADD/ALTER/DELETE PUR. DATA BASE
UH6533A ADD/ALTER/DELETE PUR. DATA BASE
UH6540Z ADD/ALTER/DELETE PUR. DATA BASE
UH6541A ADD/ALTER/DELETE PUR. DATA BASE
UH6550Z ADD/ALTER/DELETE PUR. DATA BASE
UH6551A ADD/ALTER/DELETE PUR. DATA BASE
UH6559Z ADD/ALTER/DELETE PUR. DATA BASE
UH6560A ADD/ALTER/DELETE PUR. DATA BASE
UH6560Z ADD/ALTER/DELETE PUR. DATA BASE
UH6561A ADD/ALTER/DELETE PUR. DATA BASE
UH6561Z ADD/ALTER/DELETE PUR. DATA BASE
UH6562A ADD/ALTER/DELETE PUR. DATA BASE
UH6562Z ADD/ALTER/DELETE PUR. DATA BASE
UH6563A ADD/ALTER/DELETE PUR. DATA BASE
UH6563Z ADD/ALTER/DELETE PUR. DATA BASE
UH6564A ADD/ALTER/DELETE PUR. DATA BASE
UH6564Z ADD/ALTER/DELETE PUR. DATA BASE
UH6565A ADD/ALTER/DELETE PUR. DATA BASE
UH6570Z ADD/ALTER/DELETE PUR. DATA BASE
UH6571A ADD/ALTER/DELETE PUR. DATA BASE
UH6580Z ADD/ALTER/DELETE PUR. DATA BASE
UH6581A ADD/ALTER/DELETE PUR. DATA BASE
UH6581Z ADD/ALTER/DELETE PUR. DATA BASE
*106From Page 139
UH6582A ADD/ALTER/DELETE PUR. DATA BASE
UH6598Z ADD/ALTER/DELETE PUR. DATA BASE
UH6600B PURCHASE CONTROL FILE ADJUSTMENT
UH6601A PURCHASE CONTROL FILE ADJUSTMENT
UH6601B PURCHASE CONTROL FILE ADJUSTMENT
UH6602A PURCHASE CONTROL FILE ADJUSTMENT
UH6602B PURCHASE CONTROL FILE ADJUSTMENT
UH6603A PURCHASE CONTROL FILE ADJUSTMENT
UH6603B PURCHASE CONTROL FILE ADJUSTMENT
UH6604A PURCHASE CONTROL FILE ADJUSTMENT
UH6604B PURCHASE CONTROL FILE ADJUSTMENT
UH6605A PURCHASE CONTROL FILE ADJUSTMENT
UH6605B PURCHASE CONTROL FILE ADJUSTMENT
UH6606A PURCHASE CONTROL FILE ADJUSTMENT
UH6606B PURCHASE CONTROL FILE ADJUSTMENT
UH6607A PURCHASE CONTROL FILE ADJUSTMENT
UH6607B PURCHASE CONTROL FILE ADJUSTMENT
UH6608A PURCHASE CONTROL FILE ADJUSTMENT
UH6608B PURCHASE CONTROL FILE ADJUSTMENT
UH6609A PURCHASE CONTROL FILE ADJUSTMENT
UH6609B PURCHASE CONTROL FILE ADJUSTMENT
UH6610A PURCHASE CONTROL FILE ADJUSTMENT
UH6610B PURCHASE CONTROL FILE ADJUSTMENT
UH6611A PURCHASE CONTROL FILE ADJUSTMENT
UH6611B PURCHASE CONTROL FILE ADJUSTMENT
UH6612A PURCHASE CONTROL FILE ADJUSTMENT
UH6612B PURCHASE CONTROL FILE ADJUSTMENT
UH6613A PURCHASE CONTROL FILE ADJUSTMENT
UH6613B PURCHASE CONTROL FILE ADJUSTMENT
UH6614A PURCHASE CONTROL FILE ADJUSTMENT
UH6710C
UH6720
UH6720B
UH6731A
UH6731D
UH6735B
UH6740B
UH7000B
UH7200B
UH7225B
UH7250B
UH7500B
UH7501B
UH7502B
UH7503B
UH7504B
UH7505B
UH7506B
UH7603B
UH7604B
UH7700B
UH7710B
UH7800B
UH7810B
UH8000B
*107UH8100B
UH8300B
UH8400B
UH8401B
UH8500A
UH90U PURCHASE INVENTORY
UH90W PURCHASE INVENTORY
UH90X RV FILÉ FIX 1
UH90Y RV FILE FIX 2
UH90Z PURCHASE INVENTORY
UH9010A PURCHASE INVENTORY
UH9010B PURCHASE INVENTORY
UH9011B PURCHASE INVENTORY
UH9020B PURCHASE INVENTORY
UH9020C PURCHASE INVENTORY
UH9020D PURCHASE INVENTORY
UH9020E PURCHASE INVENTORY
UH9021B PURCHASE INVENTORY
UH9021D PURCHASE INVENTORY
UH9021E PURCHASE INVENTORY
UH9022B PURCHASE INVENTORY
UH9022C PURCHASE INVENTORY
UH9023A PURCHASE INVENTORY
From Page 140
UH9023B PURCHASE INVENTORY
UH9030A PURCHASE INVENTORY
UH9030B PURCHASE INVENTORY
UH9030C PURCHASE INVENTORY
UH9040A PURCHASE INVENTORY
UH9040B PURCHASE INVENTORY
UH9041B PURCHASE INVENTORY
UH9042A PURCHASE INVENTORY
UH9101A
UH9101B
UH9102B
UH9111A
UH9111B
UH9112B
UH9121B
UH9122B
UH9131B
UH9140B
UH9141B
UH9700 PURCHASE INVENTORY RELEASE
UH9700A PURCHASE INVENTORY RELEASE
UH9701 PURCHASE INVENTORY RELEASE
UH9702 PURCHASE INVENTORY RELEASE
UH9704 PURCHASE INVENTORY RELEASE
UH9705 PURCHASE INVENTORY RELEASE
UH9902D
From Page 141
UJ9700B SO ADD/ALT/DELETE RELEASE;
If the defendant has provided the plaintiff with the above programs, computer tape source program modules, or fragment as part of the December 21, 1976 or March 25, 1977 Rockville, Maryland productions, then with respect to these items previously produced, identification of the *108computer tape or tapes on which each occurrence of each such module or fragment may be found will be sufficient.
(H) Produce to the plaintiff all additional jobs (including source programs, reports, other input file descriptions, and output files) possessed by the defendant, which derive systems data (without regard to defendant’s belief as to the accuracy) from LBMI and/or PBMI files, whether for Federal Government, commercial, or any similar identifiable segment of IBM’s customers (including IBM internal use), or for all customers, and which in any way are prepared by similar computational methods to those used by the IQ99 family of programs;
(I) Produce to the plaintiff a list of all LBMI and PBMI equipment Identity Codes and a list of all equipment identifying codes used by the defendant in the LBMI and PBMI files at any time, together with the meaning and designation for each code and the periods of time for which each was used. If the same identity codes were used in the PBMI and LBMI files, so state;
(J) Produce to the plaintiff the Code Set Register (perhaps identifiable as K004) for the IDENTITY CODE field of this PBMI record;
(K) Produce to the plaintiff all JOBLOG tapes not previously produced to the plaintiff;
(L) Based on the document entitled “Forecaster Handbook—DPG Market Research and Forecasting” By Patrick F. Harte, dated March, 1971 (produced by the defendant to Memorex Corp., from the files of T. C. Cooper, having the West Coast Private Plaintiff identification number W004041 in MDL 163), produce:
From Page 080.080.010
The KWIC index of Programs in Job Number order
The KWIC index in Keyword order
From Page 080.120.050
The AIR Report (Average Inventory Ratio Report)
The BOX DETAIL REPORT
The CPU Report (Central Processing Unit Report)
The Direct Entry Report
The Functional Capacity and Cost Analysis Report
From Page 080.120.060
The System-Function Analysis Report
With regard to the above 6 reports from Pages 080.120.050 and 080.120.060, produce a copy of each report, whether in printed form, microfilm, microfiche, magnetic tape, magnetic disk, or any similar medium, and identify the business files from which the data was extracted and the programs or each series of programs used to prepare each of the reports;
From Page 080.160
All System Status System (SSS) information for the period 1963-1974 including:
(1) all SSS data files (in whatever medium they exist);
(2) all programs which have made use of those files over that time period;
(3) all documentation for individual SSS programs and for SSS as a whole;
(4) operator run instructions which instruct the operators of the computer system in how to mount and process the files in order that given programs may be properly processed;
(5) record layouts for SSS data files with the time periods for which they were effective;
(6) tables of codes which indicate what particular abbreviations, mnemonics or other codes mean in the data which is recorded on the files;
(7) identification of the business files from which SSS data was extracted, and a description (including specific Algorithms used in data transformations performed) of the.method by which the extraction was performed;
*109(M) For each program, program fragment, program listing, or program listing fragment contained on the nine current program tapes produced by the defendant to the plaintiff on March 25, 1977 and numbered 69517, 69437, 1453, 69504, 6589, 1489, 4533, 9647, and 9759, provide on computer tape as an unencoded EBCDIC sequential data set each complete program or program listing appearing on any of the tapes, and each program or program listing from which a program fragment or program listing fragment appearing on any of the tapes were taken. For each computer tape and sequential data set on each tape produced under this subsection (M), identify the record format, record length, block, length, and number of records written.
(N) Produce to plaintiff the Comstat and CARS data including:
(1) all COMSTAT and CARS files (in whatever medium they exist);
(2) all programs which have made use of those tapes;
(3) the documentation for the individual COMSTAT and CARS programs and for COMSTAT and CARS as a whole;
(4) operator run instructions which instruct the operators of the computer system in how to mount and process the tapes in order that given programs may be properly processed; and
(5) record layouts for COMSTAT and CARS with the time periods for which they were effective;
(6) along with tables of codes which indicate what particular abbreviations, mnemonics or other codes mean in the data which is recorded on the files.